DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A in the reply filed on 1/17/21 is acknowledged.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “heating means”, “internal connection means”, “an electronic module for short range communication”, “a power supply for powering the heating means”.
Claim 3: “heating means”

The claim limitations “heating means” (claim 1 and 4) is being interpreted as any type of added heat and “internal connecting means” (claim 1) is being interpreted as any connection, structural or electrical, or equivalents thereof and “an electronic module for short range communication” as any an emitter-receiver, “a power supply for powering the heating means” as any remote, i.e. power outlet, or internal component.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 1-2, 4, 12-13 and 17-18 are rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claim 1, the phrase “internal connection means” is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, as MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the sixth paragraph of section 112,” where in the instant case the specification does not provide structural limitations with respect to the  “internal connection means”.
Claim 1 is rejected due to the phrase “for short range communication” is rejected, as it is a relative term, which renders the claim indefinite.  The term “short range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “short range”; it is unclear as to what degree of difference is encompassed by this phrase, if not “short range”.
Claim 1 is rejected since the claim preamble recites the exclusionary proviso “that comprises no physical user interface.”  Such a Claim limitation renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.
Claims 1 is rejected due to the phrase “that comprises no physical user interface”.  The term “no physical user interface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “no physical user interface”; it is unclear if the phrase is with respect without any manual inputs such that the device is completely automated, with respect to one type of interface in comparison to another, i.e. touch screen as opposed to a rotary knob, with respect to audible or visual interface as opposed to any user interaction or something different altogether.
Claim 1 is rejected due to the phrase “that comprises no physical user interface” since the term “physical” is a relative term, which renders the claim indefinite.  The term “physical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “physical”; it is unclear as to what degree of difference is encompassed by this phrase, if not “physical”.
Claim 1 is rejected due to the phrase “mobile terminal” since the term “mobile” is a relative term, which renders the claim indefinite.  The term “mobile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “mobile”; it is unclear as to what degree of difference is encompassed by this phrase, if not “mobile”.  
Claim 2 is rejected due to the phrase “near the cooking device” since the term “near” is a relative term, which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “near”; it is unclear as to what degree of difference is encompassed by this phrase, if not “near”.  
Claim 13 is rejected due to the phrase “the server” since the phrase lacks antecedent basis and thus it is unclear if “the server” is the same as the “remote server” or a different “server” altogether.
Claim 18 is rejected due to the phrase “the electronic module for communication is configured to communicate with at least one corresponding cooking device” specifically due to the term “corresponding cooking device” as it is unclear if the “corresponding cooking device” corresponds to the cooking device of claim 1, with respect to an additional cooking device, if the phrase is with respect to same type of a second device, i.e. oven to oven or something different altogether. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 4, 12-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valliappan (20090266807).
Valliappan teaches a connected (fig. 1 ref. 104, 106, 102) cooking device (fig. 1 ref. 110) that comprises no physical user interface (par. 0020 display as opposed to enter; par. 0021 remote computing device; par. 0024; automatic detection; par. 0033 status indicator only) comprising, 

It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Valliappan teaches a cooking device comprising a base as presently claimed, it is clear that the base would be capable of performing the intended use, i.e. attached to the ground as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
A support (par. 0033; oven chamber; suitably disposed in) for a heating means (par. 0033) attached to the base by inter connection means (par. 0033 chamber within oven outer walls any contact point), provided with an opening (par. 0033 ref. 402; chamber relative door) and a lock for opening said opening (par. 0033 ref. 406 lock system).
A power supply for powering heating element (par. 0038; power on/off).
An electronic module (par. 0018 ref. 102) for short-range communication for communicating with a communicating mobile terminal (par. 0024; scanner; provided to OCS ref. 102), the electronic module controlling the powering of the heating means (par. 0037) and the unlocking of the lock (par. 0034) depending on the messages exchanged with the communicating mobile terminal (par. 0034).
The electronic module is configured to (par. 0021, 0022) check the presence (signal) of the communicating mobile terminal near the cooking device (par. 0021, 0022 near relative close enough for communication; par. 0023 password; communicate), by exchanging messages with the communicating mobile terminal (par. 0021), and to stop powering the heating means if the communicating mobile terminal is not present (par. 0038; off, power off).
The electronic module is configured to authenticate the communicating mobile terminal (par. 0023, 0024) and to control the power supply of the heating means only if the communicating mobile terminal is authenticated (par. 0026).
The device comprises a remote server (par. 0021; LAN network; par. 0037 ref. 508, 510) configured to communicate a code to the communicating mobile terminal (par. 0021), the 
The server is configured to receive, from the communicating mobile terminal (par. 0032), at least one rating (par. 0031; deviation range) and to keep in memory each rating received matched to an identifier of the user (par. 0032; password par. 0038 ref. 608).
The electronic module for communication is configured to communicate with at least one corresponding cooking device (par. , and a means for sharing energy so that the total consumption of the various cooking devices in communication remains below the sum of the rated power consumed by the cooking devices in communication (relative power to more than 1 vs. 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valliappan (20090266807) in view of Higley (5628242).

Thus since Valliappan recognizes and teaches microprocessor controlled cooking device and providing sensor controlled cooking and since Higley teaches the advantage of using microprocessors is that a variety of other user conveniences can be provided (col. 5 lines 45-47).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the teachings of Higley directed user conveniences including at least one detector of mechanical vibrations above a predefined intensity (col. 7 lines 6-8) for its art recognized and intent of Valliappan of providing feedback to remotely communicate a notification when the detector detects mechanical vibrations above the predefined intensity and achieving the art recognized advantage of detecting activity as taught by Higley (col. 25-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20150194041; 20020074961; 20100303972 mobile communication cooking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792